Exhibit 99.1 Emerald Expositions Reports Second Quarter 2017 Financial Results SAN JUAN CAPISTRANO, Calif. – August 3, 2017 – Emerald Expositions Events, Inc. (NYSE:EEX) (“Emerald”) today reported financial results for the second quarter ended June 30, 2017. • Revenues increased 14.0% to $74.1 million, with organic growth of 4.6%, supplemented by acquisitive growth • Net loss increased by approximately $5.4 million to a net loss of $5.8 million, partly reflecting costs incurred in the planned relocation of the Outdoor Retailer show in 2018 • Adjusted EBITDA, a non-GAAP measure, increased 17.3% to $29.1 million • Adjusted Net Income, a non-GAAP measure, increased 62.0% to $12.8 million • Completed the acquisition of the SIA Snow Show in May for purchase consideration of approximately $16 million Three Months Ended June 30, Six Months Ended June 30, (in millions, except percentages and per share data) Change %Change Change %Change Revenues $ $ $ % $ $ $ % Net (loss) income $ ) $ ) $ ) % $ $ $ ) )% Diluted EPS $ ) $ ) $ ) % $ $ $ ) )% Non-GAAP measures: Adjusted EBITDA $ $ $ % $ $ $ % Adjusted Net Income $ $ $ % $ $ $ % Adjusted Diluted EPS $ $ $ % $ $ $ % Free Cash Flow $ $ $ ) )% $ $ $ ) )% Second Quarter and Year-to-Date 2017 Financial Performance “We delivered a very solid financial performance this quarter, with a 14% increase in revenue, including mid-single digit organic revenue growth, and an Adjusted EBITDA increase of 17%,” said David Loechner, President and Chief Executive Officer of Emerald. “Additionally, our acquisition of the SIA Snow Show in the quarter was a significant coup as it brings together the two leading US trade shows in the winter lifestyle & outdoor sports sector, Outdoor Retailer and the SIA show.” Financial & Operational Results For the second quarter of 2017, Emerald reported revenues of $74.1 million compared to revenues of $65.0 million for the second quarter of 2016, an increase of approximately $9.1 million, or 14.0%. The increase in revenues reflected organic growth of 4.6%, with the balance driven by acquisitions. Cost of revenues of $21.6 million for the second quarter of 2017 increased by 10.2%, or approximately $2.0 million, from $19.6 million for the second quarter of 2016. This increase was mainly attributable to $1.4 million of incremental costs associated with acquisitions, with the remaining $0.6 million attributable to a small show launch and modest other cost growth.
